PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Armiger et al.
Application No. 15/523,841
Filed: 2 May 2017
For: Improved Electrochemical Bioreactor Module and Use Thereof
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On March 10, 2021, a Notice of Appeal and a three (3) month extension of time were filed in response to the final Office action mailed September 10, 2020. The Notice of Appeal set a two (2) month shortened period for reply. On May 26, 2021, a Notice of Abandonment was mailed, stating that the application is abandoned in view of the dismissal of the appeal in an application having no allowed claims. 
 
The application file

The Notice of Abandonment states that the application is abandoned in view of the dismissal of applicants’ appeal having no allowed claims. 

Analysis and conclusion

The Notice of Appeal filed March 10, 2021, set a two (2) month shortened period for reply. The period for reply may be extended by up to five (5) months per 37 CFR 1.136(a). As such, a reply thereto may be filed not later than Tuesday, October 12, 20211 with a five (5) month extension of time. As the time for submission of an appeal brief or a request for continued examination (RCE) has not yet expired, the appeal is not dismissed.

The Office reminds applicant that the two (2)-month extendable period set in the Notice of Appeal filed March 10, 2021 continues to run.  Therefore, applicant is required to submit an Appeal Brief (or an RCE as set forth in 37 CFR 1.114) in reply to the Notice of Appeal filed March 10, 2021 with the requisite extension(s) of time and fee therefor, not later than Tuesday, October 12, 2021 to avoid abandonment of this application. 

Therefore, there is no abandonment in fact. 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1794 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 October 10, 2021 falls on a Sunday and Monday, October 11, 2021 is a Federal holiday (Columbus Day). 37 CFR 1.7(a).